Citation Nr: 1046906	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  94-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether a 10 percent rating for bilateral hearing loss was 
properly reduced to a noncompensable evaluation effective April 
1, 1999. 


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue on appeal was previously denied by the Board in a May 
2009 decision.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a June 
2010 Order, the Court vacated the May 2009 Board decision and 
remanded the matter back to the Board for development consistent 
with the parties' Joint Motion for Remand and to Stay Proceedings 
(Joint Motion).

The issue of entitlement to service connection for 
diabetes been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 1993 the Veteran was awarded entitlement to service 
connection for bilateral hearing loss, rated as 10 percent 
disabling, effective January 8, 1993.  Subsequently, pursuant to 
results from VA audiological examinations dated in January 1997 
and May 1998, a proposed reduction for his bilateral hearing loss 
from 10 percent to a noncompensable evaluation was delineated in 
an August 1998 rating decision.  The reduction was implemented in 
a January 1999 rating decision, effective April 1999.  The 
Veteran appealed this rating decision.

The matter arrived before the Board in August 2007.  At that 
time, the claims folder contained three uninterpreted audiograms, 
dated from December 1997, February 1998, and December 1998.  The 
Board noted that as these audiograms contain only graphical data, 
which the Board cannot interpret, a remand was necessary. See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Kelly v. Brown, 7 
Vet. App. 471 (1995) (holding that neither the Board nor the RO 
may not interpret graphical representations of audiometric data).  
A VA examination was ordered to interpret these audiograms and 
provide numerical findings that would conform, to the greatest 
extent possible, with 38 C.F.R. § 3.385.  The examiner was 
ordered to provide an opinion as to whether these additional 
results demonstrated any improvement or reduction in hearing, and 
whether it was possible, from these additional results, to 
conclude that any improvement, if demonstrated, would be 
maintained under the ordinary conditions of life.  

The matter was again returned to the Board in May 2009.  The 
Board noted that while only two of the three audiograms were 
interpreted by a VA examiner in December 2008, substantial 
compliance with the Board's remand directives had still been 
achieved because the December 2008 examiner demonstrated the 
stability and consistency of the Veteran's hearing levels 
sufficiently with other medical evidence.  The Court disagreed, 
citing Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding 
that where the remand orders of the Board or the Courts are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.)  As such, the matter must be remanded for 
interpretation of the December 1998 audiogram.

Accordingly, the case is REMANDED for the following action:

Schedule a VA examiner to interpret the 
audiogram of December 1998 and provide 
numerical findings that conform, to the 
greatest extent possible, with 38 C.F.R. 
§ 3.385 (2010).  The RO should note for the 
examiner that this audiogram is a private 
medical record, and should make the 
document easily accessible for the 
examiner's review.  The examiner should 
provide an opinion as to whether this 
audiogram shows either an improvement or a 
reduction in the Veteran's hearing since 
prior to April 1, 1999 when he was 
receiving a 10 percent evaluation for his 
hearing loss, and whether it is possible to 
conclude that any improvement, if 
demonstrated, will be maintained under 
ordinary conditions of life.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

After this action has been completed, readjudicate the 
Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


